       Case 2:19-cv-02014-JWB-TJJ Document 42 Filed 06/19/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


BREANN K. OVERFIELD,

                      Plaintiff,

v.
                                                                 Case No. 19-2014-JWB
STARBUCKS CORPORATION,

                      Defendant.


                               MEMORANDUM AND ORDER

       This matter is before the court on Defendant’s Motion to Enforce Settlement Agreement.

(Doc. 29.) The motion is fully briefed and ripe for review. (Docs. 30; 36; 39.) For the reasons

stated herein, Defendant’s motion is GRANTED IN PART and DENIED IN PART.

       I. Background

       On January 11, 2019, Plaintiff Breann K. Overfield, then-proceeding pro se, filed a form

employment discrimination Complaint in this Court against Defendant Starbucks Corporation.

(Doc. 1.) Plaintiff ultimately gained representation by counsel (see Doc. 3), Defendant filed its

Answer (Doc. 6), and the Court held a scheduling conference and ordered the parties to

participate in mediation on or before October 18, 2019 (see Doc. 14). In August, Plaintiff filed

her First Amended Complaint (Doc. 21) and Defendant filed its First Amended Answer (Doc.

22). The parties scheduled a mediation for September 12, 2019 (see Doc. 25) and notified the

Court that the case settled at mediation that evening (Doc. 26). Defendant attaches the

communications between the mediator and the parties in support of its motion, which provide:

       Here are the agreed-to material terms:
       1. Payment of [a sum] + D pays mediator’s fee.
       - lawyers will work out 1099 / W2 / Fee split



                                                -1-
        Case 2:19-cv-02014-JWB-TJJ Document 42 Filed 06/19/20 Page 2 of 6




         - settlement to P to be paid within 30 days of signed settlement agreement
         2. No representations by D about taxability of settlement payment(s) and related
         indemnity term related to P tax decisions
         3. Complete dismissal of lawsuit w prejudice and complete release and dismissal
         of all claims, charges, and Ds + covenant not to sue based on released claims
         (need to dismiss pending charges)
         4. P will keep settlement confidential – liquidated damages of $2500
         5. No reapplication or rehire
         [Defendant’s counsel’s] office will draft the final and full settlement agreement
         with [Plaintiff’s counsel], to be worked through by the parties.
         Please confirm with your “Yes, Agree” reply.

(Doc. 30-1, at 3.) Sent at 6:10 PM by the mediator after an approximately 9.5-hour mediation

session, this set of terms is followed by confirmation of “Yes, agreed” by counsel for both parties

within the next five minutes. (Id. at 2.)

         With a report of settlement on the record, the Court entered an order administratively

closing the case, directing the parties to file their stipulation of dismissal no later than November

1, 2019. (Doc. 27.) Ultimately, no stipulation was filed. As the parties’ briefing makes clear,

Plaintiff hoped to obtain a settlement including a condition that Defendant would promulgate a

revised policy regarding breastfeeding in the workplace. At some point in negotiations,

Defendant presented Plaintiff with a copy of a workplace lactation policy, though Defendant

represents that this was a then-existing policy implemented approximately six months prior to

the mediation.1 Plaintiff ultimately refused to sign the written agreement.

         Plaintiff’s counsel moved to withdraw (Doc. 28), and the Court granted the motion (Doc.

35).2 Defendant moves to enforce the terms agreed upon by e-mail at mediation. Plaintiff argues

that she has refused to sign the written agreement because it lacks a revised policy for

breastfeeding in the workplace, which she states was a material term of the settlement; that her


1
  While Defendant’s timeline places the implementation of its new policy prior to the date of mediation, this time is
also somewhere between two and three months after Plaintiff filed suit.
2
  Plaintiff’s counsel moved to withdraw, at Plaintiff’s request, prior to Defendant filing the instant motion. See Doc.
28, at 2.


                                                         -2-
       Case 2:19-cv-02014-JWB-TJJ Document 42 Filed 06/19/20 Page 3 of 6




counsel inadequately explained the settlement to her during mediation; and that Defendant’s

omission of the breastfeeding policy amounts to a misrepresentation or breach in the course of

the settlement process.

       II. Standard

       Because plaintiff proceeds pro se in her response to this motion, the court construes her

filings liberally, as required, but may not act as her advocate. Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991).

       III. Analysis

   A. Enforcement of Settlements

       “A trial court has the power to summarily enforce a settlement agreement entered into by

the litigants while the litigation is pending before it.” United States v. Hardage, 982 F.2d 1491,

1496 (10th Cir. 1993). When deciding issues involving the formation, construction, and

enforceability of a settlement agreement, the court applies state contract law. United States v.

McCall, 235 F.3d 1211, 1215 (10th Cir. 2000). “Settlement agreements need not be in writing to

be enforceable under Kansas law.” Lowery v. Cty. of Riley, 738 F. Supp. 2d, 1159, 1167 (D.

Kan. 2010); see Lewis v. Gilbert, 785 P.2d 1367, 1368–69 (Kan. Ct. App. 1990). In Kansas,

“generally, in the absence of bad faith or fraud, when parties enter into an agreement settling and

adjusting a dispute, neither party is permitted to repudiate it.” Krantz v. Univ of Kan., 21 P.3d

561, 567 (Kan. 2001). “The formation of a binding agreement requires “a meeting of the minds

as to all essential terms.” Augusta Bank & Tr. v. Broomfield, 643 P.2d 100, 106 (Kan. 1982).

This determination is an objective one, “the relevant inquiry is the manifestation of a party’s

intention, rather than the actual or real intention.” Sw. & Assocs., Inc. v. Steven Enters., LLC, 88

P.3d 1246, 1249 (Kan. Ct. App. 2004) (quotation omitted).




                                                -3-
       Case 2:19-cv-02014-JWB-TJJ Document 42 Filed 06/19/20 Page 4 of 6




       Here, the terms of the parties’ negotiated settlement are clear. After many hours of

assisted negotiations, the mediator presented both sides with a sheet of proposed material terms.

The proposed agreement would contain five fairly standard material terms: (1) payment; (2)

confirmation that Defendant was not making representations as to taxability; (3) Plaintiff would

dismiss her claims and charges with prejudice, and covenant not to sue on the same; (4)

confidentiality and liquidated damages; and (5) no application or rehire. If either party wanted

the settlement to include or exclude a particular obligation, they needed only to continue

negotiating material terms. Instead, both parties responded “Yes, agreed.” These

communications objectively manifested an assent to be bound to the material terms

communicated by the mediator, and thus form a settlement.

       The Court is mindful that in many instances, settlement disputes may require an

evidentiary hearing to resolve disputes as to material facts. See Hardage, 982 F.2d at 1496–97

(remanding to resolve dispute of whether settlement offer had been effectively withdrawn);

Chicano Police Officer’s Ass’n v. Stover, 624 F.2d 127, 131–32 (remanding for material

consideration of whether lump sum was intended to cover attorneys’ fees). This is not such a

case. Plaintiff’s position is not a challenge to the meaning or scope of a material term, or to

whether the parties’ communications are sufficient to form a settlement. It is instead that her real

intent differed from the objective manifestation of that intent communicated to the mediator.

The parties’ objective manifestation controls, and she—through counsel—objectively manifested

agreement to the material terms presented by the mediator. See Connor v. Hammer, 439 P.2d

116, 118-19 (Kan. 1968) (recognizing effective settlement formed by attorneys’

communications). Accordingly, Defendant’s request to enforce the settlement is granted as

follows:




                                                -4-
       Case 2:19-cv-02014-JWB-TJJ Document 42 Filed 06/19/20 Page 5 of 6




       The parties’ settlement is comprised of the terms agreed upon in mediation, and only

those terms. Plaintiff shall comply with her obligation to dismiss all claims and charges, other

than this case, within 15 days of the date of this order, and provide proof thereof to Defendant.

Within 5 days of receiving proof of Plaintiff’s compliance with the preceding sentence,

Defendant shall tender to Plaintiff payment of all amounts owed to Plaintiff under the settlement

agreement. Promptly thereafter, Defendant shall file a motion to dismiss this case with prejudice

pursuant to the settlement agreement and certify in said motion that all amounts owed to Plaintiff

have been paid by Defendant.

   B. Attorneys’ Fees

       “Federal courts possess certain inherent powers, not conferred by rule or statute, to

manage their own affairs so as to achieve the orderly and expeditious disposition of cases.”

Goodyear Tire & Rubber v. Haegar, 137 S. Ct. 1178, 1186 (2017). This includes “the ability to

fashion an appropriate sanction,” such as “an assessment of attorney’s fees . . . instructing a party

that has acted in bad faith to reimburse legal fees and costs incurred by the other side.” Id.

(citing Chambers v. NASCO, Inc., 501 U.S. 32 44–45 (1991)). The existence of “bad faith” is a

subjective determination. F.T.C. v. Kuykendall, 466 F.3d 1149, 1152 (10th Cir. 2006). It is not

enough that a claim or action be pursued merely incorrectly, the litigant’s conduct must also

demonstrate bad intent or improper motive. See id. at 1153.

       Defendant asks the Court to order Plaintiff to pay the costs of this motion, arguing

“Plaintiff’s attempt to repudiate the agreement now, after agreeing to all material terms, shows

her bad faith and abuse of the judicial process, and should be sanctioned by the Court.” (Doc.

38, at 8.) But Plaintiff’s position is clear: she sought to repudiate a settlement because she

thought it would contain a term that it does not. Plaintiff’s misunderstanding logically explains




                                                 -5-
       Case 2:19-cv-02014-JWB-TJJ Document 42 Filed 06/19/20 Page 6 of 6




her actions without requiring an automatic conclusion that she acted with bad intent. This single

instance of misunderstanding does not yet rise to the level of subjective bad faith. Accordingly,

the Court takes Defendant’s request under advisement, retaining jurisdiction over and reserving

decision on this issue. If Plaintiff timely complies with this order, the Court will deny

Defendant’s request for fees. If Plaintiff has not fulfilled her obligations under this order within

15 days from the date of this order, Defendant may supplement its request for attorneys’ fees and

the court will consider the request when fashioning an appropriate sanction for Plaintiff’s non-

compliance.

       IV. Conclusion

       The Court’s October 1, 2019 administrative order (Doc. 27) is VACATED.

       Defendant’s Motion to Enforce Settlement Agreement (Doc. 29) is GRANTED IN

PART. Defendant’s request to enforce the terms of the settlement agreement is GRANTED as

described herein. Defendant’s request for attorneys’ fees associated with the instant motion,

under the Court’s inherent power to impose sanctions, is TAKEN UNDER ADVISEMENT.

       Dated this 19th day of June, 2020, at Wichita, Kansas.


                                                        s/ John W. Broomes
                                                       JOHN W. BROOMES
                                                       UNITED STATES DISTRICT JUDGE




                                                 -6-
